Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a flow detection mechanism” in claim 1, “an indicator system” in claim 6, and “an energy generating apparatus” in claim 8.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "The injection device of claim 1".  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the Examiner interprets claim 1 as reciting “The medicament delivery device of claim 1”. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haar et al. (U.S Pub. No. 2003/0114789), hereinafter referred to as Haar. 
Regarding claim 1, Haar discloses a medicament delivery device for delivering a liquid medicament (abstract), the medicament delivery device (needleless injector module 11, Fig. 1) comprising: a rigid casing (housing 21, Fig.1) containing a deformable medicament container (flexible 
Regarding claim 2, Haar discloses all of claim 1 as previously discussed. Haar further discloses an overflow reservoir (attenuation volume 45, Fig. 1) connected to the rigid casing (housing 21, Fig.1) via a safety valve (safety rupture zone 43, Fig. 1), wherein the safety valve (safety rupture zone 43, Fig. 1) is configured to allow the gas flow into the overflow reservoir (attenuation volume 45, Fig. 1) when the gas pressure in the rigid casing exceeds a predetermined threshold (paragraph 118). 
Regarding claim 12, Haar discloses all of claim 1 as previously discussed. Haar further discloses the medicament delivery device is a bolus injector. As described in the abstract, the liquid medication contained in reservoir 12 is ejected through the ejection outlet to be delivered to the patient. Paragraph 110 further describes the injection period is very short and the medication is injected through the skin of a patient and therefore the injector of Haar is a bolus injector.
Regarding claim 13, Haar discloses all of claim 1 as previously discussed. Haar further discloses the deformable medicament container (flexible wall 14 of medication unit 13, Fig. 1) contains a liquid medicament (in reservoir 12, Fig. 1; see abstract).
Regarding claim 14, Haar discloses a method of operating a medical delivery device, the medical delivery device (needleless injector module 11, Fig. 1) comprising a rigid casing (housing 21, Fig. 1)  containing a deformable medicament container (flexible wall 14 of medication unit 13, Fig. 1) arranged to contain a liquid medicament  (in reservoir 12, Fig. 1; see abstract ) and a pressurized gas cartridge (propellant container 23, Fig. 1) connected to the rigid casing (housing 21, Fig.1) via a gas valve (zone 42, .
Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al. (EP 0600754), hereinafter referred to as Kato. 
Regarding claim 1, Kato discloses a medicament delivery device for delivering a liquid medicament (abstract), the medicament delivery device (constant pharmaceutical infuser 11, Fig. 1) comprising: a rigid casing (casing 12 around airtight chamber 14, Fig. 1) containing a deformable medicament container (infusion solution filling container 18, Fig. 1; col. 3, lines 13-15), the deformable medicament container (infusion solution filling container 18, Fig. 1) arranged to contain the liquid medicament (see pharmaceutical infusion solution, abstract); and a pressurized gas cartridge (gas cylinder 24, Fig. 1) connected to the rigid casing via a gas valve (pressure control valve 28, Fig. 1), wherein the gas valve is releasable to allow a gas flow into the rigid casing to cause an increase in a gas pressure in the rigid casing so as to compress the deformable medicament container to displace the liquid medicament (abstract). 
Regarding claim 11, Kato discloses all of claim 1 as previously discussed. Kato further discloses the deformable medicament container (infusion solution filling container 18, Fig. 1) is in fluid communication with an outlet (tube 21, Fig. 1), the outlet being connected via a fluid path to a needle injection system (hypodermic needle 23, Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 3-6, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Haar et al. (U.S Pub. No. 2003/0114789) as applied to claims 1 and 14 above, and further in view of Gentner et al. (U.S Pub. No. 2011/0011400).
Regarding claim 3, Haar discloses all of claim 2 as previously discussed. However, Haar does not disclose a flow detection mechanism in the overflow reservoir.
Gentner teaches a gas flow-powered gas flow sensor in a flow path (paragraph 16), further teaching a flow detection mechanism (sensor 26 and turbine 28 of sensor system 20, Fig. 1). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the overflow reservoir of Haar to include the flow detection mechanism (sensor 26 and turbine 28 of sensor system 20, Fig. 1) of Gentner. One of ordinary skill in the art would have been motivated to make this modification in order to measure parameters such as the pressure, flow rate or flow volume (paragraph 32), as taught by Gentner. These measured parameters would inform the user of Gentner of when the safety zone 43 of Haar has been ruptured by measuring pressure or gas flow within the overflow reservoir (attenuation volume 45, Fig. 1; Haar). 
The combination of Haar and Gentner is hereinafter referred to as the combination of Haar and Gentner.
Regarding claim 4, Haar and Gentner teach all of claim 3, as previously discussed. Haar and Gentner further teach the flow detection mechanism (sensor 26 and turbine 28 of sensor system 20, Fig. 1; Gentner) comprises a rotation member (turbine 28, Fig. 1; Gentner) arranged in the overflow reservoir (attenuation volume 45, Fig. 1; Haar), and wherein the rotation member (turbine 28, Fig. 1; Gentner) is configured to be rotated by the gas flow in the overflow reservoir (paragraph 40; Gentner). 
Regarding claim 5, Haar and Gentner teach all of claim 4, as previously discussed. Gentner further teaches the rotation member comprises a plurality of vanes (see turbine blades, paragraph 40).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Haar by incorporating the sensor system 20 and display 40 of Gentner. One of ordinary skill in the art would have been motivated to make this modification in order to display sensor readings to the user, as taught by Gentner (paragraph 51). This would allow the user of the device of Haar and Gentner to observe the measurements of pressure or gas flow in the overflow reservoir (attenuation volume 45, Fig. 1; Haar) collected by the sensor system 20 (Gentner) to inform them when the safety zone 43 (Haar) has been ruptured. 
Regarding claim 8, Haar and Gentner teach all of claim 4, as previously discussed. Gentner further teaches the rotation member (turbine 28, Fig. 1) is connected to an energy generating apparatus (electrical generator 30, Fig. 1)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of the combination of Haar and Gentner to include the energy generating apparatus (electrical generator 30, Fig. 1) of Gentner. One of ordinary skill in the art would have been motivated to make this modification in order to provide a means to power the sensor system, as taught by Gentner (paragraph 4).
Regarding claim 15, Haar discloses all of claim 14, as previously discussed. Haar further discloses an overflow reservoir (attenuation volume 45, Fig. 1) connected to the rigid casing (housing 21, Fig. 1) via a safety valve (safety rupture zone 43, Fig. 1). However, Haar does not disclose the method further comprising converting motion of gas flow in the overflow reservoir into torque for rotating a rotation member in the overflow reservoir.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the overflow reservoir (attenuation volume 45, Fig. 1) of Haar to include the rotation member (turbine 28, Fig. 1) into the overflow reservoir of Haar in addition to its associated sensor system 20 and sensors 26. One of ordinary skill in the art would have been motivated to make this modification in order to provide a means for powering a sensor system (turbine 28, paragraph 4) for measuring (paragraph 32) and displaying (paragraph 51) gas flow or pressure. This would measure and inform the user of any gas flow or pressure changes in the over flow reservoir (attenuation volume 45, Fig. 1) of Haar in order to inform the user of the rupturing of safety rupture zone 43. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Haar et al. (U.S Pub. No. 2003/0114789) and Gentner et al. (U.S Pub. No. 2011/0011400) as applied to claim 8 above, further in view of The Electrical Engineering Dictionary by Laplante (https://gctjaipur.files.wordpress.com/2015/08/electrical-engineering-dictionary-pa-laplantecrc.pdf). 
Regarding claim 9, the combination of Haar and Gentner teaches all of claim 8, as previously discussed. Gentner further teaches the energy generating apparatus comprises a dynamo (see the electrical generator 30 generates electricity from the rotating turbine 28, paragraph 40). Laplante defines dynamo as “a term used to describe any of a variety of rotating machines that convert mechanical to electrical energy” (page 243). Therefore, the energy generating apparatus of Gentner is a dynamo.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Haar et al. (U.S Pub. No. 2003/0114789) and Gentner et al. (U.S Pub. No. 2011/0011400) as applied to claim 8 above, further in view of Pommereau (U.S Pub. No. 2012/0132201). 
Regarding claim 10, Haar and Gentner teach all of claim 8 as previously discussed. Gentner further teaches a display 40, as seen in figure 1, powered by the energy generating apparatus (electrical generator 30, Fig. 1; paragraph 44). However Haar and Gentner do not explicitly teach a light source arranged to be powered by the energy generating apparatus. 
Pommereau teaches a medical device for administering a dose of medicament to a user, further teaching an illuminated display (paragraph 22). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of the combination of Haar and Gentner to include a display powered by the energy generating apparatus, as taught by Gentner (paragraph 44). One of ordinary skill in the art would have been motivated to make this modification in order to display sensor readings to the user, as taught by Gentner (paragraph 51). This would allow the user of the device of Haar and Gentner to observe the measurements of pressure or gas flow in the overflow reservoir (attenuation volume 45, Fig. 1; Haar) collected by the sensor system to inform them when the safety zone 43 (Haar) has been ruptured. Further, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display 40 of Gentner to be an illuminated display, as taught by Pommereau (paragraph 22). One of ordinary skill in the art would have been motivated to make this modification in order to allow the user to make use of the medical device in a dark environment, as taught by Pommereau (paragraph 22). 
 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Haar et al. (U.S Pub. No. 2003/0114789) as applied to claim 2 above, and further in view of Rundhaug (U.S Patent No. 2,842,123). 
Regarding claim 3, Haar discloses all of claim 2 as previously discussed. However, Haar does not discloses a flow detection mechanism in the overflow reservoir.
Rundhaug teaches a pressurized transfusion apparatus (col. 1, lines 25-37), further teaching a flow detection mechanism (pressure-indicating gauge 34, Fig. 2). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the overflow reservoir (attenuation volume 45, Fig. 1) of Haar to include the pressure-indicating gauge 34 of Rundhaug in order to achieve the predictable results of a pressure gauge within the overflow reservoir which serves to detect flow into the overflow reservoir by showing change in pressure. One of ordinary skill in the art would have been motivated to make this modification in order to apprise the user of the apparatus as to the amount of pressure contained within the chamber by observing changes in pressure to the chamber, as taught by Rundhaug (col 2. lines 66-71). Such observations would indicate to the user that the safety rupture zone 43 of Haar has been ruptured because gas flows into the overflow reservoir (attenuation volume 45, Fig. 1) when the safety rupture zone 43 has ruptured (paragraph 118; Haar).  
The combination of Haar and Rundhaug is hereinafter referred to as the combination of Haar and Rundhaug. 
Claims 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Haar et al. (U.S Pub. No. 2003/0114789) and Rundhaug (U.S Patent No. 2,842,123), as applied to claim 3 above and further in view of Instrumentation Tools (http://instrumentationtools.com/bourdon-tube-pressure-gauge-working-principle-animation/).

Regarding claim 6, the combination of Haar, Rundhaug and Instrumentation Tools teaches all of claim 4, as previously discussed. Haar and Rundhaug further teach the rotation member (see Examiner Annotated Fig. 1 below) is connected to an indicator system (see indicator member, housing and window, Examiner Annotated Fig. 1 below).
Regarding claim 7, the combination of Haar, Rundhaug and Instrumentation tools teaches all of claim 6, as previously discussed. Haar and Rundhaug further teach the indicator system comprises: a transparent window at a housing (see Examiner Annotated Fig. 1 below); and an indicator member arranged at the rotation member (see Examiner Annotated Fig. 1 below), such that when the rotation member rotates, an outer end of the indicator member moves along the transparent window (see http://instrumentationtools.com/bourdon-tube-pressure-gauge-working-principle-animation/ for typical movements of a pressure gauge).

    PNG
    media_image1.png
    165
    217
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ZAGORIN whose telephone number is (571)272-0878.  The examiner can normally be reached on Monday-Thursday 8:00 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SARAH ZAGORIN/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783